COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:      Claudia Kristine Esquivel v. The State of Texas

Appellate case number:    01-16-00301-CR

Trial court case number: 14CR1878

Trial court:              212th District Court of Galveston County

Date motion filed:        October 16, 2017

Party filing motion:      Appellant

     Appellant’s motion for this court to publish its September 7, 2017 opinion in this case is
DENIED.


Judge’s signature: /s/Michael Massengale
                         Acting Individually     Acting for the Court

Panel consists of: Chief Justice Radack, and Justices Keyes, and Massengale

Date: January 25, 2018